                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

      DAVID W. SPINDLE,                             §
                                                    §
             Plaintiff,                             §
                                                    §
      v.                                            § Case No.: 4:18-cv-818-SDJ-KPJ
                                                    §
      CKJ TRUCKING, L.P.,                           §
                                                    §
             Defendant.                             §

                                               ORDER

           Pending before the Court is Plaintiff David W. Spindle’s (“Plaintiff”) Opposed Motion for

    Leave to File Supplemental Response to Defendants’ Motions for Summary Judgment (the

    “Motion”) (Dkt. 54). Defendants CKJ Trucking, L.P., and CKJ Transport of North Texas, LLC

    (together, “Defendants”) opposed the Motion and filed a response (Dkt. 58). Upon consideration

    and after a telephonic hearing on October 4, 2019, Plaintiff’s Motion (Dkt. 54) is hereby

    GRANTED.

.          IT IS HEREBY ORDERED that Plaintiff’s Supplemental Response to Defendants’

    Motions for Summary Judgment (Dkt. 55) is deemed filed.

           IT IS FURTHER ORDERED that Defendants shall file a Motion to Strike evidence

    presented in Plaintiff’s Supplemental Response (Dkt. 55), if any, by October 11, 2019.

           So ORDERED and SIGNED this 4th day of October, 2019.




                                                ____________________________________
                                                KIMBERLY C. PRIEST JOHNSON
                                                UNITED STATES MAGISTRATE JUDGE
